UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
ROBERT SCOTT, et al.,                     )
                                          )
               Plaintiffs,                )
                                          )
            v.                            ) Civil Action No. 07-1529 (ESH)
                                          )
UNITED STATES, et al.                     )
                                          )
               Defendants.                )
__________________________________________)

                          MEMORANDUM OPINION AND ORDER

       On April 17, 2009, the Court dismissed the amended pro se complaint filed by plaintiffs

Robert Scott and Linda Casoria-Scott [Dkt. No. 13] for lack of subject matter jurisdiction and for

failure to state a claim upon which relief could be granted. See Scott v. United States, No. 07-

CV-1529, 2009 WL 1027550, at *7 (D.D.C. Apr. 17, 2009). The amended complaint, apparently

“premised upon plaintiffs’ belief that income tax payments are ‘voluntary’ and that the

government’s imposition of penalties [upon plaintiffs] for non-payment is ‘illegal,’” id. at *3 n.5

(quoting plaintiffs’ Statement of Facts), consisted of boilerplate recitations similar to those

employed by the myriad of other tax protestors who have filed suit in this Court. On April 27,

2009, the government moved for an award of up to $10,000 in penalties against each plaintiff

under 26 U.S.C. § 6673, contending that the amended complaint was both “frivolous” and

“groundless.” 26 U.S.C. § 6673(b)(1). [See Dkt. No. 23.] Plaintiffs have not opposed the

government’s motion.1

       The Court finds that the amended complaint was frivolous and groundless. It was a
       1
         Pursuant to LCvR 7(b), the Court can treat this motion as conceded since no opposition
was filed within the prescribed time. The Court will nonetheless address the merits of this
motion.


                                                  1
boilerplate pleading filed without concern for the law, the facts, or the redundant expenditure of

judicial resources. Many of its legal premises had already been uniformly rejected by many

judges on this Court, such that “any reasonable possibility of petitioner’s success on the merits

was squarely foreclosed by long-settled case law.” Jenkins v. Comm’r, 483 F.3d 90, 94 (2d Cir.

2007); see Scott, 2009 WL 1027550, at *4-*5. Many of the amended complaint’s factual

allegations were either impermissibly conclusory or “flatly contradicted” by plaintiffs’ own

exhibits and statement of facts. See Scott, 2009 WL 1027550, at *5-*7. And perhaps most

egregiously, the amended complaint was filed on January 12, 2009, only a few weeks after an

essentially identical complaint was dismissed in its entirety on December 23, 2008 by Judge

Bates in Marsoun v. United States, 591 F. Supp. 2d 41 (D.D.C. 2008). See Scott, 2009 WL

1027550, at *1 (noting identical nature of complaints).

       For the foregoing reasons, it is hereby ORDERED that the United States’ motion for

award of penalty [Dkt. # 23] is GRANTED;

       ORDERED that plaintiff Robert Scott is required to pay to the United States, on or

before July 6, 2009, a penalty under 26 U.S.C. § 6673(b)(1) in the amount of $1,500;

       ORDERED that plaintiff Linda Casoria-Scott is required to pay to the United States, on

or before July 6, 2009, a penalty under 26 U.S.C. § 6673(b)(1) in the amount of $1,500; and




                                                 2
       ORDERED that the Clerk shall distribute conformed copies of this order to the parties

and representatives of the parties listed below.

       SO ORDERED.



                                                                  /s/
                                                       ELLEN SEGAL HUVELLE
                                                       United States District Judge

DATE: May 20, 2009



COPIES TO:

YONATAN GELBLUM
Trial Attorney, Tax Division
U.S. Department of Justice
P.O. Box 227, Ben Franklin Station
Washington, DC 20044
Email: Yonatan.Gelblum@usdoj.gov

ROBERT SCOTT
LINDA CASORIA-SCOTT
Plaintiffs pro se
1796 Augusta Drive West
Mobile, AL 36695




                                                   3